 Case 1:18-cr-00457-AMD Document 68 Filed 07/08/19 Page 1 of 8 PageID #: 592


                                                                               1


 1                    UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NEW YORK
 2
     - - - - - - - - - - - - - X
 3
       UNITED STATES OF AMERICA,           :   18-CR-457(AMD)
 4                                         :
                                           :   U.S. Courthouse
 5                                         :   Brooklyn, New York
               -against-                   :
 6                                         :   TRANSCRIPT OF
                                           :   STATUS CONFERENCE
 7                                         :
                                           :
 8     HUAWEI TECHNOLOGIES CO.,            :   June 19, 2019
       LTD. ET AL,                         :   11:30 a.m.
 9                                         :
              Defendants.                  :
10   - - - - - - - - - - - - - X

11

12   BEFORE:
                      HONORABLE ANN M. DONNELLY, U.S.D.J.
13

14
     APPEARANCES:
15
     For the Government:            RICHARD DONOGHUE, ESQ.
16                                  United States Attorney
                                    271 Cadman Plaza East
17                                  Brooklyn, New York 11201
                                    BY: ALEXANDER A. SOLOMON, ESQ.
18                                       DAVID K. KESSLER, ESQ.
                                         JULIA NESTOR, ESQ.
19                                       KAITLIN T. FARRELL, ESQ.
                                         SARAH EVANS, ESQ.
20                                       CHRISTIAN NAUVEL, ESQ.
                                         THEA KENDLER, ESQ.
21                                       Assistant U.S. Attorneys

22
     For the Defendants:            SIDLEY AUSTIN LLP
23                                  1501 K Street, N.W.
                                    Washington, DC 20005
24                                  BY: JAMES M. COLE, ESQ.
                                        MICHAEL A. LEVY, ESQ.
25



                           HOLLY DRISCOLL, CSR, FCRR
                             OFFICIAL COURT REPORTER
 Case 1:18-cr-00457-AMD Document 68 Filed 07/08/19 Page 2 of 8 PageID #: 593


                                                                               2


 1                                    JENNER & BLOCK LLP
                                      1099 New York Ave NW
 2                                    Washington, DC 20001
                                      BY: DAVID BITKOWER, ESQ.
 3

 4   Court Reporter:           Holly Driscoll, CSR, FCRR
                               Chief Court Reporter
 5                             225 Cadman Plaza East
                               Brooklyn, New York 11201
 6                             (718) 613-2274

 7

 8
     Proceedings recorded by mechanical stenography, transcript
 9   produced by Computer-Assisted Transcript.

10

11                         *      *       *

12

13               THE COURTROOM DEPUTY:        All rise.

14               THE COURT:     Hi.    Everybody can sit down.

15               Are you all going to talk?

16               MR. SOLOMON:     Simultaneously.

17               THE COURTROOM DEPUTY:        This is criminal cause for a

18   status conference, docket number 18-CR-457, USA versus Huawei

19   Technologies, et al.

20               Counsel, state your appearance, government first.

21               MR. SOLOMON:     Good morning, Your Honor, Alex Solomon

22   for the government and, indicating everyone in a clockwise

23   manner, Julia Nestor, Kaitlin Farrell, Christian Nauvel, Sarah

24   Evans, Thea Kendler, David Kessler and I messed up the order

25   slightly.   We're all from the DOJ.        Good morning, Your Honor.



                        HOLLY DRISCOLL, CSR, FCRR
                           OFFICIAL COURT REPORTER
 Case 1:18-cr-00457-AMD Document 68 Filed 07/08/19 Page 3 of 8 PageID #: 594


                                                                               3


 1              THE COURT:    Okay.

 2              MR. COLE:    Good morning, Your Honor, James Cole on

 3   behalf of Huawei and with me at the defense table is David

 4   Bitkower and Michael Levy.

 5              THE COURT:    Hi.   So, we have just a couple of things

 6   to do today.    I'm just going to start with the motion for the

 7   bill of particulars.     I think there was a production recently,

 8   I just think we need to set a new deadline for that.           Do you

 9   have a suggestion?

10              MR. COLE:    Yes, Your Honor, we discussed that with

11   the government and we think that that should trail the

12   discovery because it really doesn't make sense to start a bill

13   of particulars until we know what's in the discovery and have

14   some sense of what we need to really ask for.          So, we'd like

15   to trail it indefinitely until there's a substantial

16   compliance with discovery and then we can confer again.

17              THE COURT:    Do you have any thoughts?

18              MR. SOLOMON:     We agree with that.       We discussed with

19   defense counsel that the discovery is a process that has

20   basically just started.      Your Honor authorized the protective

21   order on the 10th of June.       Since that date we produced well

22   more than 700,000 pages of discovery.           We're going to continue

23   at a good clip.    Our thought is let's assess where we are at a

24   status conference two or three months down the road.

25              THE COURT:    So, do you want me to adjourn it without



                        HOLLY DRISCOLL, CSR, FCRR
                           OFFICIAL COURT REPORTER
 Case 1:18-cr-00457-AMD Document 68 Filed 07/08/19 Page 4 of 8 PageID #: 595


                                                                               4


 1   a deadline or do you want me to give you a deadline for the

 2   next status conference?

 3              MR. COLE:    I think the preference would be adjourn

 4   it without a deadline, then we'll confer again once discovery

 5   is had.   Obviously they've given us a volume of discovery,

 6   we're not sure how much more volume there is.          That's

 7   difficult for them to define so...

 8              THE COURT:    All right.    Well, there was a stipulated

 9   protective order that I signed on June 10th.         All right.     So,

10   I guess the next thing to do is to give you a schedule for

11   responding now that the government has filed the version of

12   the motion that's -- I directed them to lift some of the

13   redactions.    So, I think the next thing to do is to give you a

14   deadline to oppose it.     I mean I suppose there's always the

15   possibility that you'll agree that you should not be on the

16   case but I'm going to assume you're not going to feel that way

17   so.

18              MR. COLE:    Well, Your Honor, we've discussed with

19   the government a schedule for this.        I would like an

20   opportunity to address with Your Honor the reasons why I

21   stated what I stated in my declaration.         That's obviously not

22   going to be able to be done in open court, so I wanted to get

23   a sense from Your Honor as to how you would prefer that,

24   whether it's in writing or part of an oral presentation with

25   an opportunity to ask questions which I think would, in my



                        HOLLY DRISCOLL, CSR, FCRR
                           OFFICIAL COURT REPORTER
 Case 1:18-cr-00457-AMD Document 68 Filed 07/08/19 Page 5 of 8 PageID #: 596


                                                                               5


 1   view, be probably more efficient and effective and we can

 2   figure out a time to do that.

 3               The government and we have talked about a date for

 4   our response being July 19th, a date for their reply being two

 5   weeks after that and then scheduling a hearing which probably

 6   is going to be kind of a mixed hearing, some open, some

 7   closed, some closed with just me and without the other

 8   counsel.

 9               MR. SOLOMON:    That's correct, Your Honor, and I

10   think we were contemplating some sort of hearing/oral argument

11   partially classified, partially unclassified sometime in

12   August.    I think, based on the travel schedules, we were

13   discussing perhaps late August.       Obviously we're not aware of

14   the Court's availability during that time.

15               THE COURT:   I know this will shock you, I might take

16   a vacation at some point but we can figure out a date.           It may

17   have to be after Labor Day for the argument.         I'm around, I

18   have a couple of trials scheduled and I am going to be away

19   the last part of the month.      So, does that --

20               MR. COLE:    I think that sounds reasonable, Your

21   Honor.

22               THE COURT:   All right.    Give me just a second.

23               (Pause while the Court confers with the law clerk.)

24               THE COURT:   I'm trying to convince my clerk to stay

25   past her time of leaving so she can -- we had in mind a



                        HOLLY DRISCOLL, CSR, FCRR
                           OFFICIAL COURT REPORTER
 Case 1:18-cr-00457-AMD Document 68 Filed 07/08/19 Page 6 of 8 PageID #: 597


                                                                               6


 1   schedule that would accommodate her but I understand the

 2   parties' positions.

 3               So, the opposition will be, what did you say,

 4   July 19?

 5               MR. COLE:    That's correct, Your Honor.

 6               THE COURT:   And was it two weeks from that?

 7               MR. SOLOMON:    That would be August 2nd, Your Honor.

 8               THE COURT:   Okay.   And let me just confer with

 9   Ms. Greene about our schedule.

10               (Pause while the Court confers with the courtroom

11   deputy.)

12               THE COURT:   Wednesday the 4th, is that okay with you

13   all?

14               MR. SOLOMON:    Yes, Your Honor.

15               THE COURT:   That will be for some kind of an oral

16   argument.

17               MR. COLE:    Whatever nature or shape it may take.

18               THE COURT:   At 10:30, is that okay?

19               MR. SOLOMON:    Yes, Your Honor.

20               THE COURT:   September 4th at 10:30, that will be

21   something, all right.

22               I don't know that we have a whole lot more to

23   discuss.

24               MR. COLE:    My list is I think finished.

25               MR. SOLOMON:    I think I had three additional



                        HOLLY DRISCOLL, CSR, FCRR
                           OFFICIAL COURT REPORTER
 Case 1:18-cr-00457-AMD Document 68 Filed 07/08/19 Page 7 of 8 PageID #: 598


                                                                               7


 1   matters, Your Honor, all of them are relatively small.

 2                The first one was just noting for the record we have

 3   filed our CIPA 2 motion and, as we indicated in the motion,

 4   we're seeking a CIPA 2 status conference after the Court

 5   adjudicates our motion to disqualify.

 6                THE COURT:   Yes.

 7                MR. SOLOMON:   Secondly, although we do have a

 8   stipulated protective order, there are some outstanding issues

 9   that may require judicial attention.        One of the issues

10   potentially requiring judicial attention is the defense desire

11   to share certain discovery materials with Cathy Meng who is in

12   extradition proceedings in Canada.        We're attempting to

13   resolve that in good faith.       If we're unable to, we'll address

14   the Court.

15                THE COURT:   All right.

16                MR. SOLOMON:   Finally, we'd obviously ask for a

17   status conference and seek to exclude time.

18                THE COURT:   Well, I was going to exclude the time.

19   Let me just make sure that there's nothing else that we have

20   to ask.

21                (Pause while the Court confers with the law clerk.)

22                THE COURT:   Maybe I've missed this, I think Skycom

23   was supposed to be arraigned in May, have they been arraigned?

24                MR. SOLOMON:   No, we have been unable to serve them.

25                THE COURT:   Okay.



                         HOLLY DRISCOLL, CSR, FCRR
                           OFFICIAL COURT REPORTER
 Case 1:18-cr-00457-AMD Document 68 Filed 07/08/19 Page 8 of 8 PageID #: 599


                                                                               8


 1              Do you want to make the next conference date the

 2   date of that oral argument?

 3              MR. SOLOMON:     I think, given travel schedules, that

 4   probably makes the most sense.

 5              THE COURT:    Okay.   So, this case is going to be

 6   adjourned until that September 4th date.         That time is

 7   excludable in the interests of justice.         I think I designated

 8   this a complex case already.

 9              MR. SOLOMON:     That's correct, Your Honor.

10              THE COURT:    Due to the complexities of the case and

11   given the outstanding matters that have to be decided.

12              Is there anything else that anybody wants to put on

13   the record?

14              MR. SOLOMON:     No, thank you, Your Honor.

15              MR. COLE:    Nothing here, Your Honor.

16              THE COURT:    Okay.   All right.

17              Thanks so much, everybody.

18              MR. LEVY:    Thank you, Your Honor.

19              (Time noted:     11:45 a.m.)

20              (Continued on next page.)

21

22

23

24

25



                        HOLLY DRISCOLL, CSR, FCRR
                           OFFICIAL COURT REPORTER
